507 P.2d 915 (1973)
Gerald PATE, #63299
v.
The STATE of Oklahoma.
Freddie L. TILFORD, #73599
v.
The STATE of Oklahoma.
Howard GADDIS, #75496
v.
The STATE of Oklahoma.
Charles Edwin REID, #78665
v.
The STATE of Oklahoma.
Michael Wayne WATTS, #78709
v.
The STATE of Oklahoma.
Nos. A-12901, A-13525, A-14041, A-14837, A-14579, A-15391, A-15703.
Court of Criminal Appeals of Oklahoma.
March 8, 1973.

ORDER MODIFYING DEATH SENTENCES
Now, on this 8th day of March, 1973, an application and amended application having been duly filed, and response thereto made, for reconsideration of the decisions of this Court in the above styled and numbered causes, and the Court being fully advised in the premises, has no other alternative but to modify the judgments and sentences of death, heretofore imposed by the State of Oklahoma, in the light of Furman v. Georgia, Jackson v. Georgia, and Branch v. Texas, 408 U.S. 238, 92 S.Ct. *916 2726, 33 L. Ed. 2d 346 and the Directives of the Supreme Court of the United States issued to this Court in Fesmire v. State, Okl. Cr., 502 P.2d 1048; Koonce v. State, Okl. Cr., 502 P.2d 1048; and Menthen v. State, Okl.Cr., 502 P.2d 1304;
It is therefore the order of this Court that the judgment and sentence rendered in the District Court of Pottawatomie County, Case. No. 5697  State of Oklahoma v. Gerald Pate, be modified from a sentence of death, to a term of life imprisonment.
It is further ordered that the judgment and sentence rendered in the District Court of Oklahoma County, Case No. 32755  State of Oklahoma v. Howard Gaddis, be modified from a sentence of death, to a term of life imprisonment.
It is further ordered that the judgment and sentence rendered in the District Court of Oklahoma County, Case No. 31504  State of Oklahoma v. Freddie L. Tilford, be modified from a sentence of death, to a term of life imprisonment.
It is further ordered that the judgment and sentence rendered in the District Court of Kay County, Case No. 4589  State of Oklahoma v. Charles Edwin Reid, be modified from a sentence of death, to a term of life imprisonment.
It is further ordered that the judgment and sentence rendered in the District Court of Oklahoma County, Case No. 35206  State of Oklahoma v. Michael Wayne Watts, be modified from a sentence of death, to a term of life imprisonment.
After an exhaustive study of the opinions rendered by the Supreme Court of the United States, this Court reluctantly finds that it is impermissible, under said decisions, to impose a sentence of death on any convicted person until such time as the laws have been duly enacted conforming to the standards set forth in Furman v. Georgia, Jackson v. Georgia, and Branch v. Texas, supra.
It is the further order of this Court to all trial Judges in the State of Oklahoma, that jurors no longer be excused for cause by reason of a conscientious, moral, or religious scruple against the imposition of the death penalty. The Judges are further directed not to instruct trial juries on the death penalty in capital cases until such time as appropriate laws, complying with the directives above set forth, have been enacted.
The Clerk of this Court is directed to file copies of this Order in each of the above styled and numbered causes, and to transmit copies of the same to the Governor of the State of Oklahoma, the Attorney General of the State of Oklahoma, the Warden of the State Penitentiary, the Department of Corrections, the Clerks of the District Courts in which each of the judgments and sentences were imposed, and all District Judges of the State of Oklahoma.
The Clerk is further directed to transmit copies of this Order to the Oklahoma Bar Journal, West Publishing Company, the United States District Courts, the Clerk of the Supreme Court of the United States, and the United States Circuit Court of Appeals, 10th Circuit.
    [s] C.F. Bliss, Jr. 
        C.F. BLISS, Jr., Presiding Judge
    [s] Tom Brett 
        TOM BRETT, Judge
    [s] Hez J. Bussey 
        HEZ J. BUSSEY, Judge
ATTEST:
[s] Delmas Ford
    CLERK